Citation Nr: 1400630	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  10-43 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a right ear hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a bilateral knee disability.

4.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease (DJD) of the left ankle.    


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel
INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from August 1978 to August 1981.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from September 2009 and October 2009 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.


FINDINGS OF FACT

1.  A preexisting right ear hearing loss disability was noted on the December 1977 service entrance examination report, and was not permanently worsened in severity during or by active service.

2.  The Veteran did not sustain a disease or injury (other than acoustic trauma) of the bilateral ears in service and the Veteran's tinnitus is not related to his active service.

3.  The Veteran does not have a current bilateral knee disability.

4.  During the rating period on appeal, the Veteran's left ankle DJD has been manifested by marked limitation of motion when considering painful motion, but not ankylosis of the ankle, ankylosis of subastragalar or talar joint, malunion of the os calcis or astragalus, or an astragalectomy.





CONCLUSION OF LAW

1.  The criteria for service connection for a right ear hearing loss disability are not met.  38 U.S.C.A. §§ 101, 1101, 1111, 1112, 1113, 1131, 1137, 1153, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2013).

2.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 101, 1101, 1131, 5103(a), 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.

3.  The criteria for service connection for a bilateral knee disability have not been met.  38 U.S.C.A. §§ 101, 1101, 1131, 5103(a), 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.

4.  The criteria for an initial rating of 20 percent for DJD of the left ankle have been met for the entire rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Unlike sensorineural hearing loss, tinnitus and knee disabilities are not "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.309(b) does not apply to the tinnitus or the claimed bilateral knee disability.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, such as sensorineural hearing loss, noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as organic diseases of the nervous system (e.g., sensorineural hearing loss), to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013). 

A veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

Service connection may be granted for aggravation of a preexisting injury suffered or disease contracted in line of duty.  A preexisting injury or disease will be considered to have been aggravated during service where there is an increase in disability during service unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.  Aggravation of a preexisting injury or disease will not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306.  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, a lasting worsening of the condition - that is, a worsening which existed not only during service and/or at the time of separation but also continued thereafter - is required.  See Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology or nexus sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  There is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Right Ear Hearing Loss

The Veteran contends that his current right ear hearing loss, which preexisted entrance into service, was aggravated by exposure to acoustic trauma during active service.  Specifically, he avers that he was exposed to excessive noise when he was a cook in an artillery unit.  

At the outset, the Board notes that the Veteran does have a current right ear hearing loss disability as defined by VA regulations.  38 C.F.R. § 3.385.  At a June 2010 VA examination, an audiogram revealed puretone thresholds of 50, 50, 45, 55, and 55 decibels in the right ear at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hz, respectively.  Thus, based on the June 2010 audiogram results, the Board finds that the Veteran has a current right ear hearing loss "disability" under the criteria of 38 C.F.R. § 3.385.

A right ear hearing loss disability was "noted" at the December 1977 service enlistment examination.  The December 1977 service enlistment examination report includes the results of an audiogram which revealed puretone thresholds of 40, 40, 10, 20, and 20 decibels in the right ear at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hz, respectively.  Thus, the presumption of soundness at service entrance did not attach regarding the preexisting right ear hearing loss disability.  38 U.S.C.A. § 1111.  Therefore, the question before the Board is whether the preexisting right ear hearing loss disability was aggravated by active service.

Aggravation of a preexisting injury or disease will not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306.  

The Board notes that the evidence is dubious as to whether the Veteran was exposed to acoustic trauma in service.  His DD Form 214 shows that his Military Occupational Specialty was food service specialist.  Even though he was assigned to an artillery unit, it is questionable as to whether he was exposed to excessive noise in his assigned occupation.  However, even if acoustic trauma during active service is conceded, considering all the evidence of record, as it bears on the question of aggravation in service, the Board finds that the weight of the evidence demonstrates that the Veteran's right ear hearing loss disability was not aggravated, that is, was not permanently worsened in severity, by active service.  

In his October 2010 VA Form 9, the Veteran stated that he felt that his pre-existing hearing loss was aggravated by his military career.  Other statements, including his original claim, received in December 2008, March, June, October, and November 2009 do not provide any more detail.  These statements do not allege that the Veteran had lay observable symptoms of hearing loss during active service.  As a result, they do not support a finding that the right ear hearing loss worsened during service.

The Veteran was seen for a March 2009 VA examination to evaluate his hearing loss.  The report indicates that the Veteran reported his father had hearing loss and that he had a head injury from a car crash in the early 1980's.  No history of onset or worsening of the Veteran's own hearing loss is recorded.

The Veteran was seen for another VA examination in June 2010.  The Veteran's account of noise exposure during service was provided, but no history of onset or worsening of the Veteran's hearing is recorded.  

Service treatment records document a single episode of drainage from the right ear with pain, which was diagnosed and treated as an external ear infection.  There was no complaint of hearing difficulty or diminution at that time.  There is no documentation of follow-up treatment; thus, it appears the infection resolved with treatment.  The Veteran has not, in the course of this claim, indicated that the right ear infection was associated with lay observable diminution of hearing.  

In May 1981, several months prior to separation from service, the Veteran signed a document indicating he did not wish to undergo a separation examination.  The form indicates that his medical records would be reviewed by a physician, and that if the review indicated that an examination should be accomplished, one would be scheduled.  No separation examination report is associated with the service treatment records.  

There is no documentation of right ear hearing loss complaints contained in the service treatment records.  At the June 2010 VA examination, the Veteran stated that he was involved in a motor vehicle accident that "may have" affected his right ear, but there is no documentation of this accident.  The Veteran has not explained how he, as a lay witness, could competently report that the accident "may have" affected his right ear.  He has not reported lay observable symptomatology associated with the accident, such as diminution in hearing after the accident, or that a medical professional has told him that the accident did or could have aggravated his right ear hearing loss.  

Post-service evidence also demonstrates that the Veteran's preexisting right ear hearing loss disability was not aggravated by active service.  Following service separation in August 1981, the evidence of record shows no treatment for or complaints related to right ear hearing loss until 2008, when the Veteran filed his claim for service connection.  

In addition, in the June 2010 VA examination report and July 2010 addendum report, which weigh against the Veteran's claim for service connection for a right ear hearing loss disability, the VA examiner opined that the current right ear hearing loss disability was not etiologically related to or aggravated by any in-service acoustic trauma.  Specifically, the examiner concluded that exposure to high risk noise in the military was not extensive, as reflected by the normal hearing in the left ear.  Rather, the VA examiner stated that the right ear hearing loss disability was indicative of a medical condition confirmed by bone conduction testing, and that the testing date was not indicative of acoustic trauma being a factor in his present hearing status.  The 2010 VA examiner considered the Veteran's contentions regarding aggravation of preexisting hearing loss in reaching his opinion, citing to specific diagnostic tests in the July 2010 report.  The Board finds that the June and July 2010 VA opinions are of significant probative value because they are factually accurate, as it appears the VA examiner was informed of the relevant evidence in this case, relied on accurate facts, and gave a fully articulated opinion that is supported by a sound reasoning.  

The claims file also contains a September 2010 VA opinion by a different specialist, who stated that "...it would be only speculation whether [the Veteran] had an aggravation of the condition found on entry."  However, in his report, the VA reviewer noted that the increase in right ear hearing loss disability noted in June 2010 had no bearing on the degree of his hearing loss at the time of separation from service.  Indeed, the VA reviewer pointed out that the Veteran continued to have mixed impairment in the right ear.  Thus, although the VA examiner was unable to provide an opinion, the September 2010 report does not lend support to the Veteran's contention of aggravation of the preexisting right ear hearing loss disability in service.  

In light of the foregoing, the Board finds that the evidence does not show that Veteran's preexisting right ear hearing loss increases in disability during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306.  The Veteran's October 2010 Form 9 indicates that he felt his military service aggravated his right ear hearing loss, not that the increase in disability occurred during service.  The remainder of the record does not indicate whether increase in the hearing loss disability occurred during service.  The only service treatment records to address the state of his ears do not discuss hearing acuity.  The competent medical evidence indicates that the Veteran's right ear hearing loss was not permanently worsened by service.  As a result, the Board finds that the preponderance of the evidence does not establish that the Veteran's preexisting right ear hearing loss disability was permanently worsened.  The presumption of aggravation does not attach.  See 38 C.F.R. § 3.306.  Without an in-service aggravation of the hearing loss disability, the second element of service connection is not met.  The Board concludes that service connection is not warranted on a direct basis.  See Shedden, 361 F.3d at 1167. 

The record reflects that the Veteran's right ear hearing loss is diagnosed as "mixed" type.  "Mixed" type hearing loss include bone conduction and sensorineural hearing loss components.  VA Compensation and Pension Clinician's Guide, 5.11.  Sensorineural hearing loss is a "chronic disease," as a type of organic disease of the nervous system.  38 C.F.R. § 3.309(a).  The Board notes that although the Veteran's right ear hearing loss pre-existed service, presumptive service connection may be available.  See Splane v. West, 216 F.3d 1058, 1067-69 (Fed. Cir. 2000) (holding that the presumptions set out in 38 U.S.C.A. § 1112 apply to pre-service disabilities, as well as to disabilities first manifested during or after service).  The Board has already found that the hearing loss did not worsen during service.  The evidence also does not demonstrate that the Veteran's right ear hearing loss worsened to a compensable degree within the first year following service separation.  38 C.F.R. § 3.307.  A lay person cannot assess whether a hearing loss disability is compensable because that requires application of audiometric scores to a ratings table.  38 C.F.R. §§ 4.85, 4.86 (2013).  Resolving that question would require audiometric testing results which do not exist.  Therefore, the presumptive provisions for hearing loss are not applicable in this case.  38 C.F.R. §§ 3.307, 3.309.

In this case, the weight of the record of evidence indicates that the Veteran had a right ear hearing loss disability that preexisted active service, and that the preexisting right ear hearing loss disability was not aggravated by active service and not worsened to a compensable degree within one year of separation from service.  For these reasons, the Board finds that the preponderance of the evidence weighs against the Veteran's claim for service connection for a right ear hearing loss disability, the benefit of the doubt doctrine is not applicable, and the claim for service connection for a right ear hearing loss disability must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Tinnitus

The Veteran contends that his current tinnitus is related to acoustic trauma during active service in his job as a cook in an artillery unit.    

The Veteran was noted to have tinnitus during a March 2009 VA examination.  The current disability is established.  See Shedden, at 1167.  

As also noted above, the evidence is questionable as to whether the Veteran was exposed to excessive noise during active service in his occupation as a food service specialist.  Indeed, the June 2010 VA examiner concluded that his noise exposure during active service was not extensive.  For the purpose of this decision only, the Board will concede acoustic trauma during active service.  

The Veteran stated in an October 2009 statement that he was experiencing ringing in his ears before he was discharged from service.  This statement is the only lay statement relating tinnitus to service.  

To the extent they are recorded, the Veteran's other statements do not relate tinnitus to service.  During the March 2009 VA examination, the Veteran reported that his tinnitus began "a long time ago."  An exact start date was not provided.  During the June 2010 VA examination, the Veteran reported having tinnitus for over twenty years, but could not recall an acoustic event giving rise to the condition.  

Both service and post-service treatment records do not identify complaints or symptoms of tinnitus until December 2008, when the Veteran filed his claim for service connection.  

The Veteran's service treatment records tend to weigh against the claim.  The Veteran was treated for bilateral ear infections, otitis externa, but symptoms of tinnitus were not reported at the time.  Service treatment records do not demonstrate tinnitus complaints, findings, diagnosis, or treatment in spite of direct treatment of his ears and description of his symptoms.

In the June 2010 VA audiological opinion, which weighs against the Veteran's claim, the examiner opined that the Veteran's current tinnitus was not caused by or a result of acoustic trauma, reasoning that his exposure to high risk noise in the military was not extensive, which was reflected by normal hearing in the left ear.  Further, bone conduction studies did not reflect a history of acoustic trauma.  The examiner indicated that tinnitus was associated with cochlear damage which would have been shown in the audiometric test results had the damage existed.  Because the testing in June 2010 did not show the presence of cochlear damage, the examiner indicated that the tinnitus was not likely related to service.  The June 2010 VA audiological opinion is of significant probative value because it is factually accurate, as it appears the VA examiner was informed of the relevant evidence in this case, relied on accurate facts, and gave a fully articulated opinion that is supported by a sound reasoning.  The examiner endorsed the June 2010 opinion in a July 2010 opinion, authored after the claims file was provided to the examiner.  There are no contrary opinions of record.

In weighing the Veteran's statement of symptoms of tinnitus since service made in conjunction with the current claim for VA compensation against the lack of reported symptomatology in the record from 1981 to 2008, the Board finds that the absence of contemporaneous evidence of persistent symptomatology for 27 years is an additional factor, along with other lay and medical evidence stated above, that the Board has considered in finding that the Veteran's recent statements of continuity are less probative than the other evidence of record on the question of continuity of symptomatology after service.  

In sum, the Board finds that the weight of the evidence demonstrates that the Veteran's currently diagnosed tinnitus is not related to his active service, specifically including any noise exposure during service.  In the June 2010 VA audiological opinion, which weighs against the Veteran's claim, the examiner opined that the Veteran's current tinnitus was not caused by or a result of acoustic trauma, reasoning that his exposure to high risk noise in the military was not extensive, which was reflected by normal hearing and lack of cochlear damage in the left ear.  Further, bone conduction studies did not reflect a history of acoustic trauma.  The June 2010 VA audiological opinion is of significant probative value because it is factually accurate, as it appears the VA examiner was informed of the relevant evidence in this case, relied on accurate facts, and gave a fully articulated opinion that is supported by a sound reasoning.  There are no contrary opinions of record.

Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's tinnitus and his military service; therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for tinnitus, and outweighs the Veteran's more recent contentions regarding in-service chronic tinnitus symptoms and post-service tinnitus symptoms.  For these reasons, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Bilateral Knee Disability

The Veteran contends that he has a bilateral knee disability that is related to active service.  Specifically, he avers that he was involved in a motor vehicle accident in late 1980 during which items in the back of the truck in which he was riding fell on him and caused damage to his knees.  He states that he did not seek medical attention at the time because he did not realize the damage that had been done to his knees.  

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a current disability of the knee.  

The Veteran's statements in support of his claim have not identified the alleged knee disability.  At most, he has stated that he has knee pain.

VA treatment records show that, in June 2009, the Veteran complained of bilateral knee pain which had increased, according to the VA clinician, most likely due to weight gain.  X-rays were conducted that same month and were normal.  Although knee strengthening exercises were recommended, no diagnosis other than knee pain was given at that time, nor is there any other documentation of a diagnosis of a knee disability.  Range of motion of the knees was noted to be full in an August 2009 VA treatment note.  VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

The Board places great weight on the two direct physical examinations of the Veteran's knees in 2009.  The Veteran has not reported being told that he has a diagnosis of a particular knee disorder by a medical professional.  The Veteran's report of pain alone is not enough to constitute a disability for VA purposes.  The 2009 VA assessments are competent, focus on the Veteran's complaints, and are based on a thorough examination, including X-ray studies.  Accordingly, the greater weight of the probative evidence is against finding that the Veteran has a current bilateral knee disability.  The presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where the overall record fails to support a current diagnosis of the claimed disability, as is the case here, that holding would not apply.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is not warranted.  See Shedden, at 1167.

Regardless of the events of service, the preponderance of the evidence demonstrates that the Veteran does not have a current diagnosis of a bilateral knee disability.  The Board concludes that service connection for a bilateral knee disability is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Increased Initial Disability Rating for Left Ankle Disability

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson, 7 Vet. App. at 39-40; Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, 10 Vet. App. at 74; Layno, 6 Vet. App. at 469.  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  38 C.F.R. § 3.159(a)(2).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales, 218 F.3d at 1380-81; Timberlake, 14 Vet. App. at 128-30.

Service connection was granted for DJD of the left ankle in the September 2009 rating decision that is the subject of this appeal.  A 10 percent disability evaluation was awarded, effective from December 2, 2008, the date the Veteran's claim for service connection was received.  

The Veteran's ankle disability has been evaluated under Diagnostic Code (DC) 5271, found in the Schedule of Ratings for the Musculoskeletal System.  38 C.F.R. § 4.71a.  DC 5271 contemplates disability of the ankle manifested by limitation of motion.  Under this code, a 10 percent evaluation is assigned when limitation of motion is "moderate," and a 20 percent evaluation is assigned when limitation of motion is "marked."  Id.  The words "moderate" and "marked" as used in DC 5271 are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range-of-motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  38 C.F.R. § 4.59.

After reviewing the lay and medical evidence relevant to the rating period on appeal, the Board finds that the evidence is at least in equipoise as to whether an initial disability rating of 20 percent for degenerative joint disease of the left ankle is warranted for entire initial rating period on appeal.  

The Veteran was afforded a VA examination in March 2009.  He reported ankle pain that was intermittent with remissions.  He occasionally wrapped his ankle when it bothered him, although wrapping it sometimes made it worse.  He denied deformity, giving way, instability, incoordination, locking episodes, and symptoms of dislocation or subluxation.  However, the Veteran reported pain, stiffness, weakness, decreased speed of joint motion, and constant, mild effusion.  There were also symptoms of inflammation, including warmth, swelling, and tenderness.  He reported weekly flare-ups of ankle pain that were moderate in severity and lasted for hours.  Flare-ups were preceded by walking long periods of time.  He stated he could only walk for 30 to 40 minutes before he experienced a flare-up of pain.  

On physical examination, gait was normal, and there was no loss of bone.  There was edema, pain at rest, and guarding of movement.  There was no ankle instability or tendon abnormality.  Range of motion testing revealed dorsiflexion to 20 degrees, and plantar flexion to 30 degrees.  There was objective evidence of pain with active motion and following repetitive motion, but not additional limitations after three repetitions of range of motion.  There was no joint ankylosis.  X-rays showed soft tissue swelling around the ankle and small ankle effusion, and spur formation involving the Achilles tendon aspect of the calcaneus.  The VA examiner assessed left ankle DJD, and concluded that the ankle disability would have significant effects on the Veteran's occupation.  In addition, the examiner stated the disability would prevent sports and recreation, have moderate effects on chores, shopping, exercise, traveling, and dressing, with mild effects on grooming, and no effect on feeding, bathing, toileting, and driving.  

The Veteran was afforded another VA examination in August 2009.  He rated his left ankle pain at a 5 out of 10 in severity, and reported weakness, stiffness, swelling, and heat.  He denied instability, giving way, and locking, although he reported fatigability and lack of endurance.  During flare-ups, he rated the pain at a 7 or 8 out of 10, and stated that flare-ups occurred daily when he worked in his job as a custodian.  The pain was alleviated once he got off of his feet.  Physical examination revealed that the Veteran walked with a hobbling-type motion, and mild to moderate puffiness of the lateral aspect of the ankle.  Palpation of the ankle revealed moderate to moderately-severe pain on the lateral aspect.  Dorsiflexion was limited to 10 degrees, and plantar flexion was limited to 30 degrees.  There was no evidence of varus or valgus angulation of the calcaneus.  The examiner assessed DJD of the left ankle.  

A VA treatment note also from August 2009 indicates the Veteran reported ongoing ankle pain.  Physical examination revealed swelling and point tenderness, as well as pain on all ranges of motion of the left foot and ankle with minimal internal and external rotation.  

The Veteran was afforded another VA examination in June 2010.  He rated his pain at a level of 6 out of 10 in severity and reported weakness and stiffness.  He also reported recurrent swelling of the ankle.  During flare-ups, which occurred daily, the pain rose to a level of 9 out of 10 in severity.  During these flare-ups, he had to sit still or recline until the pain resolved.  He stated that he took three days off of work per month due to ankle pain.  Physical examination revealed no abnormalities of gait and mild grade 1 ankle edema.  Dorsiflexion was limited to 10 degrees and plantar flexion to 30 degrees.  The Veteran reported pain and discomfort at the end of range of motion.  There was no decrease in range of motion after three repetitions.  Palpation of the ankle revealed diffuse tenderness and attempt to invert the ankle caused an increase in pain.  The VA examiner assessed a chronic or recurrent sprain of the left ankle.  The examiner stated that there was no evidence of ankylosis.

At an August 2012 VA examination, the Veteran reported similar symptoms.  Physical examination revealed plantar flexion to 35 degrees with objective evidence of pain at 30 degrees, and dorsiflexion limited to zero degrees due to pain.  After three repetitions, plantar flexion was limited to 30 degrees, and dorsiflexion was limited to 5 degrees.  The VA examiner concluded that, after repetition, the Veteran suffered additional functional loss of the ankle manifested by less movement than normal, excess fatigability, incoordination, pain on movement, swelling, and interference with sitting, standing, and weight-bearing.  The examiner indicated that the Veteran had ankylosis of the right, but not the left, ankle.  In a November 2012 addendum report, the examiner clarified that the Veteran exhibited minimal range of motion which may be considered ankylosis; however, according to VA standards, which require that there be no range of motion in ankylosis, the Veteran would not be considered to have ankylosis.    

After reviewing the lay and medical evidence relevant to the rating period on appeal, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's left ankle DJD is manifested by "marked" limitation of motion.  Range of motion has been consistently limited throughout the rating period on appeal.  Dorsiflexion has been measured at 20, 10, 10, and zero degrees (where normal is to 20 degrees), while plantar flexion has consistently been limited to 30 degrees (where normal is to 50 degrees).  The Board notes that although dorsiflexion was normal when measured at the March 2009 VA examination, it was limited to 10 degrees just five months later in August 2009; thus, the measurement of 20 degrees taken in March 2009 appears to be an aberration.  In addition, the Veteran reported daily flare-ups of pain that rendered him unable to stand or walk for several hours.  The VA examiners also observed objective evidence of pain on range of motion.  The Veteran also reported numerous flare-ups, missing three days of work per month, lack of endurance, and fatiguability, which he is competent as a lay observer to report.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence is at least in equipoise as to whether marked limitation of motion of the ankle has been demonstrated, and finds that a higher 20 percent disability rating is warranted under Diagnostic Code 5271 for the entire initial rating period on appeal.  38 C.F.R. § 4.71a.  

The Board has considered painful motion and 38 C.F.R. §§ 4.40, 4.45, 4.59 and the rule of DeLuca.  The Board has used the evidence of painful motion to justify the award of an initial 20 percent rating; another award based on painful motion would constitute pyramiding and is not permitted.  38 C.F.R. § 4.14.

The Board has also considered whether any other diagnostic code would allow for an even higher initial rating for the Veteran's left ankle disability.  The Veteran contends that he is entitled to an initial disability rating of at least 30 percent under Diagnostic Code 5270, because his plantar flexion is at 30 degrees and dorsiflexion is at 10 degrees.  Diagnostic Code 5270 addresses ankylosis of the ankle.  38 C.F.R. § 4.71a.  The 2012 VA examiner stated that the range of motion was so limited that it could be considered ankylosis by some definitions.  For VA purposes, ankylosis is defined for ratings purposes as fixation of the joint.  See, e.g., DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 94 (31st Ed. 2007); see also 38 C.F.R. § 4.71a, General Ratings Formula for Diseases and Injuries of the Spine, Note (5) (2013).  The Board finds that there is no ankylosis of the ankle, although the Veteran argues that he is entitled to a higher rating under Diagnostic Code 5270.  As the 2012 VA examiner noted, and is demonstrated repeatedly on record, the Veteran's ankle has some range of motion and is not fixed in one position.  Even if the Board were to assume that the Veteran's ankle were fixed between the minimums of his ranges of motion, zero degrees of dorsiflexion and 30 degrees of plantar flexion, fixation in that range would result in a 20 percent rating under DC 5270, equivalent to the Board's award under DC 5271.  The Board concludes that a higher rating is not warranted under DC 5270 for ankylosis.  Thus, the Board finds that Diagnostic Code 5270 does not apply, and does not allow for an initial evaluation in excess of 20 percent.   

There is no evidence of ankylosis of the subastragalar or tarsal joint, so Diagnostic Code 5272 does not apply.  There is no malunion of the os calcis or astragalus, so Diagnostic Code 5273 does not apply.  The Veteran has not undergone an astragalectomy, so Diagnostic Code 5274 does not apply.  38 C.F.R. § 4.71a. 

Finally, DC 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (e.g., Diagnostic Code 5271), provided the limitation of motion is compensable; however, when limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic code, Diagnostic Code 5003 provides that a rating of 10 percent is for application for each such major joint affected by limitation of motion.  As the left ankle disability is already rated 20 percent disabling based on compensable limitation of motion, a rating under DC 5003 is not warranted.  

In sum, the evidence is at least in equipoise as to whether the degree of impairment of the left ankle disability demonstrated by the evidence is more nearly approximated by a 20 percent rating for the entire initial rating period on appeal.

The Board has also considered whether any separate ratings are available based on the evidence.  However, there are no symptoms associated with the left ankle disability that would allow for a separate evaluation.  

In addition to the foregoing, the Board has considered whether referral for an extraschedular evaluation is warranted for the Veteran's left ankle disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

The rating criteria specifically contemplate the Veteran's left ankle symptomatology.  The Veteran's left ankle disability has manifested degenerative joint disease, limitation of motion, pain, fatigue, and lack of endurance.  The schedular rating criteria specifically provide for and contemplate ratings based on limitation of motion (Diagnostic Code 5271), including motion limited due to orthopedic factors such as pain, guarding of movement, and fatigability (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca).  In this case, comparing the Veteran's disability level and symptomatology of the left ankle to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  In the absence of exceptional factors associated with the left ankle disability, the Board finds that the criteria for referral for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Thun, 22 Vet. App. 111.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

All of the appealed claims arise from claims for service connection.  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided notice in a timely December 2008 letter to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, what information and evidence must be submitted by the Veteran, and what information or evidence VA will attempt to obtain and the elements of service connection prior to initial adjudication in September 2009.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, service personnel records, post-service VA treatment records, VA examinations and opinions, and the Veteran's statements.  The Board acknowledges the exchange of correspondence between VA and the Veteran in 2009 as well as the Formal Finding of Unavailability of Complete Service Treatment Records dated June 2009.  However, it appears that these documents centered on the absence of a separation examination report, and, as discussed above, the Veteran signed a waiver of his right to undergo a separation examination.  Thus, the absence of the separation examination report, in this case, is to be expected.  

VA examinations and opinions were obtained in March 2009, June 2010, July 2010, and September 2010 with regard to the question of whether the Veteran's right ear hearing loss and tinnitus are related to active service or whether the hearing loss was aggravated by active service.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions obtained in this case are adequate as to the question of whether the Veteran's right ear hearing loss and tinnitus are related to active service or whether the hearing loss was aggravated by active service.  The opinions were predicated on a full reading of the private and VA medical records in the Veteran's claims file, as well as a complete audiological evaluation and interview of the Veteran.  The VA nexus opinions considered all of the pertinent evidence of record, to include service and VA treatment records, comprehensive hearing examinations, and the statements of the Veteran, and provide a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the hearing loss and tinnitus claims decided herein has been met.  38 C.F.R. § 3.159(c)(4).  

The Board acknowledges that no VA examination or opinion has been obtained with regard to the claimed bilateral knee disability; however, the Board finds that a VA nexus opinion is not necessary in order to decide this issue.  The preponderance of the evidence indicates there is no current bilateral knee disability.  Because there is no in-service injury or disease to which a competent medical opinion could relate any current disability, there is no reasonable possibility that a VA opinion could aid in substantiating the current claim for service connection for a bilateral knee disability.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). 

The Veteran has been afforded an adequate examination on the issue of rating the left ankle disability.  VA provided the Veteran with examinations in March 2009, August 2009, June 2010, and August 2012.  The Veteran's history was taken, and complete examinations were conducted.  Conclusions reached and diagnoses given were consistent with the examination report, including notation of whether there were additional losses of ranges of motion due to factors such as painful motion, weakness, impaired endurance, incoordination, or instability.  Therefore, the Veteran has been afforded an adequate examination on the increased rating issue decided herein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a right ear hearing loss disability is denied.  

Service connection for tinnitus is denied.  

Service connection for a bilateral knee disability is denied.  

A 20 percent disability rating for DJD of the left ankle, but no higher, is granted for the entire initial rating period on appeal.  




____________________________________________
J.B. FREEMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


